MEMO ENDORSED
of plaintiffs' pre-trial motions; and was not raised at the pre-trial conference, at which time issues
surrounding documents and evidence were thoroughly discussed. Now, less than a week before
trial, plaintiffs are essentially attempting to re-open discovery with this request, which is both
procedurally improper and untimely.

        As concerns the requested training materials, once again, plaintiffs failed to raise this issue
prior to the close of fact discovery; failed to ever request a "meet and confer" conference to address
any discovery dispute involving such documents; failed to bring to Your Honor's attention any
purported discovery dispute concerning such documents, by way of discovery motion or otherwise;
failed to raise such documents in the parties' joint pre-trial order; failed to raise this issue in any
of plaintiffs' pre-trial motions; and failed to raise any such issues at the pre-trial conference. Their
request to now compel via Mr. Reyes the production of such documents, the existence of which
was never even established during the course of discovery, at trial is again untimely, procedurally
improper, and not in conformity with FRCP 45. Incidentally, no subpoena for such documents has
been served to date, with the trial slated to commence on Monday, and it has not been established
that Mr. Reyes is even in possession of any such documents currently.

       For all the foregoing reasons, it is respectfully submitted that plaintiffs' request that
Jonathan Reyes be compelled to bring with him the requested documents be denied in all respects.

        We thank Your Honor in advance for your time and attention to this matter. Please do not
hesitate to contact the undersigned with any questions or concerns.




RED:bnb
The Court is in receipt of Plaintiffs' letter for a Court
order requiring Mr. Reyes to bring his ISSA Fitness Trainer
Textbook and any and all training materials provided him by
NYSC. (Dkt. #68). The Court is also in receipt of
Defendant's above reply. (Dkt. #69). For substantially
the reasons that Defendant states, Plaintiffs' request is
DENIED. The documents that Plaintiff now seeks to require
Mr. Reyes to produce are documents that were not produced
in discovery. The parties did not bring any disputes
regarding the discovery of such documents to the Court's
attention. Discovery in this case closed in February
2019. Such documents were not disclosed in the joint
pretrial order, and Plaintiffs' counsel did not bring such
documents to the Court's attention at the final pretrial
conference on January 21, 2020. It is far too late for
Plaintiffs' to be seeking documents to use at trial that
have never been produced.



Dated: January 31, 2020        SO ORDERED.
       New York, New York




                               HON. KATHERINE POLK FAILLA
                               UNITED STATES DISTRICT JUDGE
